Citation Nr: 0707365	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-02 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, characterized as paranoid schizophrenia.

2. Entitlement to service connection for a bilateral lower 
extremity disability.

3. Entitlement to service connection for residuals of an 
injury to the head, with headaches.

4. Entitlement to service connection for seizures secondary 
to a gunshot wound to the right side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from August 1971 to July 1972, 
and from December 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.  This issue was remanded by the Board in September 
2006 for further development, and now returns again before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on his VA Form 9, dated January 2005, 
that he wished to testify at a Board hearing at the RO 
(Travel Board hearing).  He failed to appear at a hearing 
scheduled at the RO later that year, though there was an 
indication that he was incarcerated at the time.  In a VA 
Form 21-4138 received by the Board in August 2006, the 
veteran again requested that he be afforded a Board hearing 
at the RO, and again failed to show for a hearing.  

However, the Board notes that, sometime in between the period 
that the veteran's case was remanded for a Travel Board 
hearing, in September 2006, and late December 2006, when the 
veteran requested a copy of his VA claims file, the veteran's 
address had changed.  Furthermore, correspondence dated 
February 2007 was recently received at the Board, in which 
the veteran asked to have his Travel Board hearing scheduled 
for Phoenix, Arizona, instead of Little Rock, Arkansas, as he 
was in Phoenix for an extended period of time.  

The veteran is cautioned that if he does not show for any 
future hearing, the Board is under no obligation to continue 
to reschedule him for further hearings.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, and its attention is 
directed to his request that the hearing 
be conducted at the Phoenix, Arizona, RO 
if possible.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the veteran's claims 
file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


